[exhibit101firstamendment001.jpg]
Exhibit 10.1 First Amendment to the Mannatech, Incorporated 2017 Stock Incentive
Plan This First Amendment to the Mannatech, Incorporated 2017 Stock Incentive
Plan (the “Plan”), made pursuant to the right to amend reserved in Section 15(a)
of the Plan, amends the Plan as follows, contingent on the approval of these
amendments by the shareholders of Mannatech, Incorporated and effective upon the
date of such shareholder approval: 1. Section 4(a) of the Plan is amended in its
entirety to read as follows: “(a) Share Reserve. Subject to adjustment under
Section 13(a), the maximum aggregate number of Shares that may be issued on
exercise of all Awards under the Plan is 370,000 Shares, all of which may be
used for any Awards. This limitation consists of the sum of (i) 68,326 Shares
available for issuance under the Mannatech, Incorporated 2008 Stock Incentive
Plan as of the date of the shareholders’ approval of the Plan, (ii) 181,674
Shares approved by the Company’s shareholders on June 8, 2017, and (iii) an
additional 120,000 Shares to be approved by the Company’s shareholders. No
awards may be granted under the 2008 Stock Incentive Plan on or after June 8,
2017.” 2. In all other respects, the Plan will remain unchanged and in full
force and effect. IN WITNESS WHEREOF, upon authorization of the Board of
Directors, the undersigned has executed this First Amendment to the Mannatech,
Incorporated 2017 Stock Incentive Plan on this February 12, 2019. MANNATECH,
INCORPORATED By: /s/ Erin K. Barta Erin K. Barta Its: Corporate Secretary



--------------------------------------------------------------------------------



 